DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claim 1 is allowable.  The restriction requirement between inventions, as set forth in the Office action mailed on 3/30/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a).  The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 3/30/2021 is withdrawn.  Claims 10-16, directed to Invention II (“A tool changing station” which is the combination) are no longer withdrawn from consideration because the claim(s) requires all the limitations of allowable claim 1.  Specifically, claim 10 requires all of the limitations of allowable claim 1, which is the subcombination.  Note that claims 11-16 each directly or indirectly depend on claim 10.  
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. W.R. Duke Taylor (Reg. 31,306) on 6/3/2021.

Amendments to the Claims
1. (Currently Amended) A tool changer comprising:
a master half and a tool half, the master half to be coupled with a robot, the tool half to be coupled with a tool;
a first mating member on the master half;
a second mating member on the tool half, the first and second mating members including a recess or a projection, respectively, for enabling the first and second mating members to mesh with one another;
a securing mechanism for securing the master and tool halves with one another, the securing mechanism including a clasp moving between a release position and a grasping position, and a cam plate for moving the clasp between the release position and the grasping position, wherein when the clasp is the grasping position, the master half and the tool half are secured together with one another; [[and]]
a lock pin  coupled with the cam plate, and
when the master half and the tool half are to be secured together, the master half approaches the tool half, which is retained along with the coupled tool in a storage nest, and when the master half engages with the tool half for securement therewith, the lock pin couples with the storage nestand after the lock pin is coupled, the master half is moved horizontally along with the tool half such that the lock pin pivots the cam plate and moves the clasp from its release position to its grasping position, wherein 
when the robot is moved vertically away from the nest, thereby locking the master half and the tool half together.  

2. (Currently Amended) The tool changer of Claim 1, wherein when the master and tool halves are unsecured with one another the tool half is retained in [[a]] the storage nest.

3. (Currently Amended) The tool changer of Claim 2, wherein the storage nest includes a bore for activating the lock pin.

4. (Previously Presented) The tool changer of Claim 1, wherein the tool half includes posts to couple with the nest.

5. (Previously Presented) The tool changer of Claim 1, wherein the securing mechanism includes a plurality of clasps.

6. (Previously Presented) The tool changer of Claim 5, wherein each clasp includes a jaw and a cam pin.

the cam platepivoting of the cam plate moves [[the]] each cam pin in the corresponding slot, thereby moving the plurality of clasps between [[its]] the released and grasping positions.

8. (Currently Amended) The tool changer of Claim 7, wherein in the grasping position, the jaw of each of the plurality of clasps engages a respective shoulder for securing the master and tool halves together.

9. (Currently Amended) The tool changer of Claim 1, wherein therethrough. 

10. (Currently Amended) A tool changing station comprising:
a robot, storage nestand the tool changer according to claim 1





11. (Currently Amended) The tool changing station of Claim 10, wherein the at least one storage nest includes a bore for activating the lock pin.

12. (Currently Amended) The tool changing station of Claim 10, wherein the tool half includes posts to couple with the at least one storage nest.

13. (Previously Presented) The tool changing station of Claim 10, wherein the securing mechanism includes a plurality of clasps.

14. (Previously Presented) The tool changing station of Claim 13, wherein each clasp includes a jaw and a cam pin.

15. (Currently Amended) The tool changer of Claim 14, wherein each cam pin is received in a corresponding slot in [[a]] the cam platepivoting of the cam plate moves [[the]] each cam pin in the corresponding slot, thereby moving the plurality of clasps between the released and grasping positions.

16. (Currently Amended) The tool changer of Claim 15, wherein in the grasping position, the jaw of each of the plurality of clasps engages a respective shoulder for securing the master and tool halves together.

Amendments to the Drawings
The following changes to the drawings have been approved by Examiner and agreed upon by Applicant:  
Designate Figures 12 and 13 by a legend such as --Prior Art-- because only that which is old is illustrated.
In order to avoid abandonment of the application, Applicant must make these above agreed upon drawing changes.

Prior Art
With respect to independent claim 1 and the prior art, Examiner directs attention to Goto et al. (U.S. PG Publication No. 2014/0363223 A1).  
	Figure 1 of Goto et al. shows a robot (100) having two arms (102).  Each arm (102) may have connected thereto a tool changer.  As to the tool changer, it comprises a master half (1) and a tool half (201).  As to the master half (1), it is to be coupled with the robot (100).  Specifically, the master half (1) is to be coupled with an arm main body (102e) that is associated with one of the two arms (102) of the robot (100).  With regards to the tool half (201), it is to be coupled with a tool (20), e.g. an end effector.  As can be seen in Figure 3, a second mating member (206) in the form of a projection extends out from the proximal end face (201a) of the tool half (201).  Next, as can be seen in Figure 12, the master half (1) has a first mating member (29) in the form of a recess in which the second mating member (206) is received.  In other words, the first (29) and second mating members (206) mesh with one another.
	As can also be seen in Figure 12, the tool changer comprises a securing mechanism including a clasp (3) that is movable between a release position and a grasping position.  It is noted that when said clasp (3) is in said grasping position, the master (1) and tool halves (201) 
	Next, Examiner directs attention to Figures 15-17.  As can be seen therein, a lock pin (7) is provided, and said lock pin (7) is coupled with the cam plate.  Examiner notes that when the master half (1) and the tool half (201) are to be secured to one another, the master half (1) can approach, via the robot (100), the tool half (201) which is capable of being retained along with the coupled tool (20) in a storage nest/tool magazine.  
	Goto et al. though, does not teach, “when the master half engages with the tool half for securement therewith, the lock pin couples with the storage nest, and after the lock pin is coupled, the master half is moved horizontally along with the tool half such that the lock pin pivots the cam plate and moves the clasp from its release position to its grasping position, wherein when the robot is moved vertically away from the nest, the lock pin moves into a locked position thereby locking the master half and the tool half together.”  
Also, there is no combinable teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one having ordinary skill in the art to so modify the teachings of Goto et al. so as to produce the present invention as set forth in independent claim 1.  The aforementioned prior art being representative of the closest prior art of record, for at least the foregoing reasoning, the prior art neither anticipates nor renders obvious the present invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Vitale whose telephone number is (571)270-5098.  The examiner can normally be reached on Monday - Friday 8:30 AM- 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL VITALE/Examiner, Art Unit 3722                                                                                                                                                                                                        
/ERICA E CADUGAN/Primary Examiner, Art Unit 3722